UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

 

HAMMOND DIVISION
IN RE: )
)
James Todd Lee )
Dawn Lee )
) CASE NO. 19-22682-kl
)
) CHAPTER 13
DEBTORS. )

MOTION TO MODIFY PLAN, POST CONFIRMATION

Comes now the debtors, James Todd Lee and Dawn Lee and moves the Court for an
order modifying the Debtors’ plan, post-confirmation, and in support thereof states the
following:

1. Debtors’ amended plan surrenders one of their vehicles to its lienholder, provides
for the change in post-petition monthly mortgage payment, and a reduction in their Bi-weekly
plan payment.

WHEREFORE, Debtors’ attorney prays that the Debtors’ Chapter 13 plan be modified

and for all other appropriate relief.

/s/ Ricardo B. Casas
RICARDO B. CASAS
Attorney at Law
6949 Kennedy Avenue, Ste. B
Hammond, IN 46323
Email: RicardoRBC@aol.com
219/845-1122

CERTIFICATE OF SERVICE

I, the undersigned, namely, Ricardo B. Casas, an attorney licensed to practice law
in the State of Indiana, do state under oath that on the 17th day of November 2020, a copy of the
above was given to the U.S. Trustee, and to the Chapter 13 Trustee, Paul Chael, via
electronically filing same and sent by regular mail to the debtors by placing the foregoing in an
envelope having proper postage and depositing the same in the U.S. Mail.

/s/ Ricardo B. Casas
RICARDO B. CASAS
